Citation Nr: 1815659	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. B.F.


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 2001 to September 2005, including three deployments in the Southwest Asia Theater of Operations.  He received an Army Commendation Medal with "V" Device for service in support of Operation Iraqi Freedom. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in August 2017. 

The issue entitlement to service connection for a TBI addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision, in his August 2017 Board hearing testimony, the Veteran withdrew the issue of entitlement to a rating in excess of 20 percent for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the claim of entitlement to a rating in excess of 20 percent for a left knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in his Board hearing testimony, advised that he wished to withdraw his appeal for entitlement to a higher rating for his left knee disability.  See August 2017 Hearing Tr. at 2.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for a left knee disability is dismissed.


REMAND

Numerous lay statements from the Veteran and others confirm that the Veteran experienced a blast injury, possibly resulting in a TBI, while serving in Iraq.  He has never been afforded a complete VA TBI examination.  The Veteran did receive a VA psychiatric examination in December 2014, which specifically notes the Veteran required further evaluation for TBI and residual effects, to include reported memory problems and dizziness.  A further TBI evaluation is not of record.  On remand, the Veteran must be afforded a VA TBI examination.  Updated VA treatment notes should also be obtained on remand.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment notes and associate them with the claims file.

2.  Then schedule the Veteran for a VA TBI examination to ascertain the nature and etiology of any TBI residuals other than headaches, PTSD and tinnitus, which are already service-connected.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the VA TBI examiner in conjunction with this request. 

Following review of the claims file and examination of the Veteran, the TBI examiner should respond to the following:

(a)  Please detail all reported symptoms of TBI residuals. The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms.

(b) Please identify all diagnoses related to the Veteran's reported symptoms of TBI residuals.

(c)  For each diagnosis of TBI residuals other than PTSD, tinnitus and headaches, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include as a result of the Veteran's conceded blast injury therein.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


